DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 
Fig. 1 contains two elements labeled 304, 
Fig. 4B appears to have reference number 14b on the right side with a cut off label.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VEHICULAR LIGHTING FIXTURE WITH LEVELING MECHANISM
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravier et al., EP 0588715 A1 (all citations to Ravier will be made to the English language translation provided by Google Patents).
Regarding claim 1, Ravier discloses “A vehicular lighting fixture comprising: a housing (123, Fig.1b); a lamp unit (130, Fig. 10a), accommodated in the housing and configured to emit light in a front direction; 
an aiming mechanism (860, 812, Fig. 10a), accommodated in the housing and configured to enable aim of the lamp unit in a vertical direction or a horizontal direction of a vehicle when the vehicular lighting fixture is mounted on the vehicle (seen in Fig. 10a); 
and a leveling mechanism (150, 151, 801, Fig. 10b), accommodated in the housing and configured to level the lamp unit in the vertical direction or the horizontal direction of the vehicle independently of the aiming mechanism, wherein the lamp unit is supported by the aiming mechanism and the leveling mechanism, 
and wherein: the aiming mechanism includes an aiming bolt (860, Fig. 10a) and an aiming nut (812, Fig. 10a) configured to be screwed onto the aiming bolt; the leveling mechanism includes a leveling actuator (150, Fig. 10a) and an actuator output shaft protruding from the leveling actuator and which is movable by the leveling actuator; 
the aiming mechanism and the leveling mechanism include a shared aiming/leveling bracket (810, 850, Fig. 10a) integrally molded with a resin (col. 9, ln. 25-26 (page 5, paragraph 9) “the reflector, the bottom of the reflector and the ball joint 131 form a one-piece assembly made of plastic, for example”); the aiming nut is formed in the aiming/leveling bracket; and a recess (811, Fig. 10a ) configured to accommodate the actuator output shaft is located on or near a central axis of the aiming nut of the aiming/leveling bracket (seen in Fig. 10a).”
Regarding claim 2, Ravier discloses the invention of claim 1, as cited above, and further discloses “the aiming/leveling bracket is formed in a spreading shape toward the recess from the aiming nut (seen in Fig. 10a, the bracket expands from the nut 812) .”
Regarding claim 3, Ravier discloses the invention of claim 1, as cited above, and further discloses “the aiming/leveling bracket comprises an elastic piece (clamps for ball joint 861, Fig. 10b, also seen in  500 Fig. 6d) that is disposed near the aiming nut and on a central axis of the aiming nut (col. 9, ln. 1-5 (page 5, paragraph 7) This elastic tongue 410 ′ in contact with the ball head 153 makes it possible to make up for any play that may exist between the ball head 153 and the opening 410 by keeping said head in abutment on the parallel lower edge 412 of the opening. Of course, this elastic tongue can be located on the lower edge 412 of the opening 410.”).
Regarding claims 4-6, Ravier discloses the inventions of claims 1-3, as cited above, respectively, and further discloses “the recess is located at or substantially at a front end portion of the aiming/leveling bracket; and the aiming nut is located at or substantially at a rear end portion of the aiming/leveling bracket (seen in Fig. 10ab).”
Regarding claims 7-12, Ravier discloses the inventions of claims 1-6, as cited above, respectively, and further discloses “the leveling mechanism is a vertical leveling mechanism is disposed above the lamp unit; and the aiming/leveling bracket is disposed between the leveling actuator and the lamp unit (seen in Fig. 10ab).”

Allowable Subject Matter
Claims 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 13-21 recite, inter alia, a vehicular lighting fixture with an aiming/leveling bracket  with a recess for an actuator output shaft of a leveling mechanism, the aiming/leveling bracket integrally molded with a resin, the recess configured to accommodate the actuator output shaft is located on or near a central axis of the aiming nut of the aiming/leveling bracket and “the aiming/leveling bracket includes left and right built-in spring slit structures which are disposed on left and right sides of the recess and via which the aiming/leveling bracket is secured to the housing”.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aizawa et al., US 2019/0092220 A1 discloses a vehicular light fixture with aiming and leveling mechanisms
Shibata et al., US 10113702 B2 discloses a vehicular light fixture with aiming and leveling mechanisms
Nomura et al., US 2014/0112011 A1 discloses a vehicular light fixture with aiming and leveling mechanisms
Yamamoto, US 2011/0044063 A1 discloses a vehicular light fixture with aiming and leveling mechanisms
Chen, US 2007/0127254 A1 discloses a vehicular light fixture with aiming and leveling mechanisms
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875